Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on September 24, 2021 and January 5, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, which depends on independent claim 1, recites the limitation "the emitter semiconductor region" in line 3. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the examiner interprets “the emitter semiconductor region” as “the emitter semiconductor contact region”. However, appropriate correction and/or clarification is requested.  	
Claim 4 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claim 2.
Claim 3, which depends on independent claim 1, recites the limitation "the first band gap energy" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is requested.  						Claim 4, which depends on claim 2 and claim 2 depends on independent claim 1, recites the limitation "the collector intermediate layer" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and/or clarification is requested.  
Claim 10, which depends on claim 9 and claim 9 depends on independent claim 1, recites the limitation "the edge region" in lines 2-3 and also “the semiconductor edge region” in lines 5-6. There are insufficient antecedent bases for this limitation in the claim.
Appropriate correction and/or clarification is requested.  


Allowable Subject Matter
Claims 1 & 5-9 are allowed. 							       		The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a vertical high-blocking III-V bipolar transistor comprising:  a base having a low-doped base semiconductor region of a second conductivity type and the first lattice constant; and a collector having a layered low-doped collector semiconductor region of the first conductivity type with a layer thickness greater than 10 um and the first lattice constant.
The most relevant prior art reference due to Hoshi et al. (Pub. No.: US 2022/0208998 A1) substantially discloses a vertical high-blocking III-V bipolar transistor comprising: 		an emitter a highly doped emitter semiconductor contact region of a first conductivity                     type with a dopant concentration greater than 1•1018 cm-3 and a first lattice constant (Par. 0052-0054; Fig. 1P – emitter semiconductor contact region 105a (emitter cap layer)) formed from GaN);													a base having a low-doped base semiconductor region and the first lattice constant (Par. 0056-0057; Fig. 1P – low-doped base semiconductor region 107a formed from GaN; this prior art teaches layer 107a is formed from an undoped GaN); and						a collector having a layered low-doped collector semiconductor region of the first conductivity type and the first lattice constant (Par. 0058-0059; Fig. 1P – low-doped collector semiconductor region 109a formed from GaN),					wherein the collector has a layered highly doped collector semiconductor contact region of the first conductivity type with a dopant concentration greater than 1•1018 cm-3 (Par. 0058-0059; Fig. 1P – highly doped collector semiconductor contact region 110a),			wherein the aforementioned semiconductor regions and semiconductor contact regions are arranged in the specified sequence (Fig. 1P),						wherein a first metallic connecting contact layer formed in regions is integrally connected to the emitter (Par. 0084, Fig. 1P - first metallic connecting contact layer 115),			wherein a second metallic connecting contact layer formed in regions is integrally connected to the base (Par. 0085, Fig. 1P - second metallic connecting contact layer 114),												wherein a third metallic connecting contact layer formed at least in regions is arranged beneath the collector (Par. 0085, Fig. 1P - third metallic connecting contact layer 122), and	wherein the emitter semiconductor contact region, the base semiconductor region and the collector semiconductor region each comprise a Ill-V material or consist of a III- V material (Par. 0052-0059).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 5-9: these claims are allowed because of their dependency status from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/26/2019
/SYED I GHEYAS/Primary Examiner, Art Unit 2812